 

Oo OF ~sS DH WF F&F WH HS

NM WN BO NB BR BR OBR OR Re RE SE OO EO
Hn ta B&B WH BH + OD OBO fe NY Dn wn FS WwW NY KF &

The Honorable James L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, No. CR19-93-JLR
Plaintiff,
| (PROROSEDY ORDER CONTINUING
Vv. TRIAL DATE
DEWAYNE BROOKS,
Defendant.

 

 

 

The Court, having discussed the matter with Mr. Brooks and his counsel on the
record in open court, finds that:

1. Mr. Brooks was arraigned on October 16, 2019 on a ten-count indictment
charging him with bank fraud, access device fraud, and aggravated identity theft. Jury
trial was initially set for December 23, 2019,

2. On November 25, 2019, counsel for Mr. Brooks filed an ex-parte motion,
discussing, among other things, issues related to the status of representation and
potential continuance of the trial date. This Court set a status conference hearing for
December 6, 2019.

3, At the hearing, Mr. Brooks indicated on the record that he would like to
proceed with his current counsel, Mr. Brooks also indicated on the record that he
wished to continue his trial date to January 2, 2020 and orally waived, with the

assistance of his counsel, his speedy trial right through January 2, 2020. Following an

FEDERAL PUBLIC DEFENDER

ORDER GRANTING CONTINUANCE . 1331 Broadway, Suite 400

(U.S. v. Brooks { CR19-93 JLR }- 1 Tacoma, WA 98402
(253) 593-6710

Sat

 

 
 

 

Oo co ~~ DBA Ww fF W VY

BRO ORD OND OOD eas
CO th Bh WwW WN  —-— CO CO wow HN Dn UM FB WY NY SK &

 

 

inquiry on the record, the Court found that Mr. Brooks knowingly, intelligently, and
voluntarily waived his speedy trial right and accepted the waiver.

4, The Court also determined, having considered the complexity of the case,
the volume of discovery, and the limited amount of time defense counsel had had to
conduct independent investigation and prepare for the trial, that the ends of justice
served by continuing the trial date from December 23, 2019 to January 2, 2020
outweigh the best interest of the public and the defendant in a speedy trial, and that the
failure to grant such a continuance would result in a miscarriage of justice and deny the
defendant the reasonable time necessary for effective preparation, taking into account
the exercise of due diligence. 18 U.S.C. §3161(h)(7)(A), (B){i), and (B)(iv).

6. The Government, represented by Assistant United States Attorney
Seungjae Lee, did not object to this request for a continuance.

Tn light of the foregoing, the Court orders the trial date to be continued to
January 2, 2020. The Court also finds that the period of delay resulting from this
continuance from December 23, 2019 through January 2, 2020, is excluded for speedy
trial purposes under 18 U.S.C. § 3161¢h)(7).

ITIS SO ORDERED this_\\"_ day of Mec. _, 2019,

C lL em

JAMES ; ROBART
UNITED frarrs MAGISTRATE JUDGE

Presented by:

s/ Seungjae Lee |
Assistant United States Attorney

FEDERAL PUBLIC DEFENDER
ORDER GRANTING CONTINUANCE 1331 Broadway, Suite 400

(U8. v, Brooks / CR19-93 JLR )-2 Tacoma, WA 98402
; (253) 593-6710

 

 
